COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


VERIZON SOUTH, INC. AND
 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH
                                                                   MEMORANDUM OPINION *
v.     Record No. 2498-11-2                                            PER CURIAM
                                                                       APRIL 10, 2012
SEDRICK J. BAILEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard S. Sperbeck; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 No brief for appellee.


       Verizon South, Inc. and its insurer contend the Workers’ Compensation Commission

erred in finding that he sustained a compensable injury by accident.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Verizon S., Inc. v. Bailey, VWC File No. 02000004696 (Nov. 15, 2011). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.